Citation Nr: 9926876	
Decision Date: 09/20/99    Archive Date: 09/28/99

DOCKET NO.  97-28 135	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left lower leg with retained metallic 
fragment and scar, currently evaluated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. McGovern, Associate Counsel





INTRODUCTION

The veteran had active service from August 1949 to September 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the June 1997 rating decision of the 
Houston, Texas Department of Veterans Affairs (VA) Regional 
Office (RO), which denied an increased rating for "scar, 
gunshot wound left leg with retained fragment."

The evidence of record shows that the veteran incurred a 
shell fragment wound to his left lower leg from a grenade.  
In his August 1997 substantive appeal, the veteran himself 
asserted that the left lower leg injury was a shrapnel wound 
and not a gunshot wound.  Therefore, the Board finds that the 
issue is properly phrased as entitlement to an increased 
evaluation for residuals of a shrapnel wound to the left 
lower leg.

In a July 1999 statement, the representative reported that 
the veteran wished to claim entitlement to a total disability 
evaluation based on individual unemployability due to 
service-connected disability (TDIU).  The representative 
indicated that a VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, was attached 
to this July 1999 statement, however, the claims folder does 
not include that form.  In July 1999 correspondence to his 
United States Representative, the veteran again indicated 
that he was claiming entitlement to TDIU benefits.  This 
matter has been neither procedurally prepared nor certified 
for appellate review and it is referred to the RO for initial 
consideration and appropriate action.  Godfrey v. Brown, 7 
Vet. App. 398 (1995).


FINDINGS OF FACT

1.  All evidence necessary for an equitable adjudication of 
the issue on appeal has been obtained.

2.  The service-connected residuals of a shrapnel wound to 
the left lower leg are currently manifested by a well-healed 
one centimeter scar, a metallic fragment in the soft tissues 
of the posterior mid-calf, no tenderness to palpation over 
the area of the fragment except that it is "somewhat 
tender" when pressed very hard in the right location, 
complaints of some cramps in the medial aspect of the 
gastrocnemius muscle on walking long distances, and 
complaints of some left calf cramps at night which are 
relieved by getting up and walking around.  

3.  The service-connected residuals of a shrapnel wound to 
the left lower leg with retained metallic fragment and scar 
are productive of no more than moderate muscle disability.


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 10 
percent for residuals of a shrapnel wound to the left lower 
leg with retained metallic fragment and scar, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.56, 4.73, Diagnostic Code 5311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records include no evidence of treatment 
for a shrapnel wound.  In October 1951, the veteran was 
hospitalized for an unrelated disorder and the hospital 
report states that examination of the extremities showed no 
abnormality.  The September 1952 separation examination 
report shows that clinical evaluation of the lower 
extremities was normal.  No relevant complaints, findings, or 
diagnoses were reported.  

The veteran's DD Form 214, Report of Separation from the 
Armed Forces of the United States, shows that he served in 
the Field Artillery as a cannoneer, that he served in Korea, 
and that his awards and decorations include the Purple Heart 
Medal, ROK Presidential Unit Citation, Korean Service Medal 
with Six Bronze Service Stars, Good Conduct Medal, and United 
Nations Service Medal.  This form also shows that the veteran 
incurred a wound to his left ankle as a result of action with 
enemy forces in Korea in November 1950.  

In his December 1964 claim, the veteran reported that he 
incurred a shrapnel wound to his left calf in Korea in 
November 1950.  In January and March 1965, the RO attempted 
to obtain the service medical records of treatment for the 
veteran's wounds received in action in Korea in November 1950 
and to verify receipt of the Purple Heart Medal.  In February 
1965, the available service medical records were sent to the 
RO from the Adjutant General.  In March 1965, the Adjutant 
General reported that the records show that the veteran was 
awarded the Purple Heart per General Order #7, dated July 10, 
1951, for wounds received in action in Korea on November 30, 
1950.  

At the March 1965 VA examination, the veteran reported that 
he incurred a shrapnel wound in November 1950 in Korea and 
that two or three days later he went to the medic and was 
given some band aids and told that he could go on with his 
work.  He reported that he had worked as a laborer and 
security guard since discharge.  The veteran complained that 
he sometimes had soreness over the calf, that this sometimes 
hurt, and that he could feel the shrapnel.  The examiner 
reported that the veteran had a normal, steady gait, and that 
his skin including appendages was normal.  

The examiner stated that examination of the left lower leg 
revealed a superficial scar on the medial aspect between the 
middle and lower third of the left lower leg which was a 
little bit larger than the size of a pea.  It was noted that 
this scar was healed, non-tender, not adherent, and freely 
moveable.  There was no redness or tenderness on deep 
palpation.  The examiner reported that there was no loss of 
muscle tissue and no limitation of motion of the lower 
extremity.  

The examiner stated that the veteran was able to stand on his 
toes and heels and squat without any difficulty.  
Neurological examination was normal.  The diagnosis was 
healed, asymptomatic superficial scar on the medial aspect 
between the middle and lower third of the left lower leg and 
foreign body present in the soft tissue posterior to the 
middle third of the left leg, laterally.  

March 1965 left leg X-rays showed no residual traumatic 
deformity of the tibia or fibula or other bony pathology; 
irregular rounded metallic opaque foreign body one-half 
centimeter in size in the soft tissue posterior to the mid 
third of the leg somewhat laterally.  

By rating decision dated in April 1965, the RO granted 
service connection for scar, gunshot wound, left leg with 
retained fragment and assigned a 10 percent evaluation under 
Diagnostic Code 7805, effective from December 1964.  The 10 
percent evaluation has been confirmed and continued to date.  

In a December 1978 statement in support of claim, the veteran 
referred to other unrelated disorders and stated that he was 
wounded in the ankle in service.  In an April 1995 statement 
about his military history, the veteran again reported that 
he had injured his left ankle in combat in Korea "when a 
hand grenade fell between my legs."  He reported that he 
went to the medics who said that as long as he could walk he 
was ok and that he never even went to the hospital.  He also 
reported that he still had the fragment in his ankle.

VA outpatient treatment records dated from June 1994 to 
August 1998 include an April 1995 VA outpatient treatment 
record which shows that examination of the extremities 
revealed good peripheral pulses, intact range of motion, and 
no pedal edema.  There was no relevant diagnosis.  In April 
1997, the veteran complained of left lower leg pain and 
stated that it felt like a cramp.  The treatment provider 
noted that the veteran felt that the shrapnel in his leg was 
causing pain.  The treatment provider reported that he could 
not palpate any foreign body "per se" and the assessment 
was pain to left leg secondary to shrapnel injury.  

April 1997 X-rays of the left tibia and fibula showed a 
metallic fragment in the soft tissue posteriorly about the 
middle of the lower leg and no bone abnormalities.  The 
veteran was referred to general surgery and it was noted that 
he wanted to have the fragment removed.  The consultation 
sheet provisional diagnosis was foreign body, left leg, with 
associated pain.  

In May 1997, the veteran was treated at the general surgery 
clinic and the treatment provider noted that the veteran had 
had shrapnel in the left lower extremity at the calf for 46 
years and that this was now causing discomfort.  The veteran 
reported that he had discomfort and constant soreness with 
occasional cramping and that it felt like the muscle was 
being cut.  He stated that he wanted the shrapnel removed.  
The treatment provider reported that the left lower extremity 
had no obvious abnormalities, that there were good digital 
pulses, that it was minimally tender, and that no masses or 
foreign debris were palpated.  The treatment provider noted 
that X-rays of the left lower extremity tibia and fibula 
showed a foreign body in the lower calf, deep in the tissue, 
with no bony involvement.  The impression was foreign body, 
left lower extremity, surgery not indicated.  

The examiner explained the risks of removing the foreign body 
to the veteran such as not being able to find it and tissue 
destruction.  He was dismissed from the general surgery 
clinic.  May 1997 X-rays of the left tibia and fibula showed 
that the metallic fragment overlay the soft tissues of the 
posterior mid calf; on the lateral view a more anterior 
opacity was seen, however, it was noted that this may have 
been artifactual as it was not identified on the frontal 
view; and visualized bones and joints were normal.  The 
impression was foreign body in the soft tissues of calf.  A 
May 1997 treatment record shows that the veteran complained 
of a "fragment" in his left calf.  The treatment provider 
noted that the veteran had been seen at the general surgery 
clinic and told to leave the shrapnel alone.  The treatment 
provider reported that there was no swelling or redness of 
the left calf.  There was no relevant assessment.  



May and August 1998 VA outpatient treatment records show that 
the veteran complained of left heel pain.  It was noted that 
he had left foot pain and tenderness to the plantar aspect of 
the heel.  May 1998 left foot X-rays showed a large spur on 
the plantar aspect of the calcaneus; otherwise, the 
examination was unremarkable.  The impression and assessment 
included large plantar calcaneal spur and rule out plantar 
fasciitis.  

At an April 1998 VA examination, the examiner reported that 
he had reviewed the claims file.  The veteran reported that, 
while serving in combat in Korea, a hand grenade fragment hit 
the middle third of the medial aspect of his left leg and 
that a fragment of the hand grenade stayed in the muscle of 
that leg.  He stated that he was able to keep walking after 
being injured and was able to walk out of the area of 
immediate fire.  

The veteran reported that he was currently able to walk a 
mile without difficulty.  He stated that he had some cramps 
in the calf of his left leg in the medial aspect after 
walking a mile and that he had cramps at night which were 
relieved by getting up and walking around.  It was noted that 
he felt that the cramps in his legs were stabilized except 
that he had a few more now after walking a long distance.  
Examination of the left lower extremity revealed a one 
centimeter scar in the middle third of the medial aspect of 
the left knee where a foreign body from a hand grenade 
entered the skin and penetrated into the muscle of his leg.  
It was noted that this foreign body had never been removed.  

The examiner stated that the scar was well-healed and that 
there was no tenderness to palpation over the area where the 
fragment was laid to rest.  The examiner reported that the 
area of the fragment was somewhat tender if it was pressed 
very hard in the right location.  The examiner stated that 
the veteran had reported that he got some cramps in that 
aspect of the gastrocnemius muscle when he walked long 
distances.  Left leg dorsalis pedis pulses were present, 
grade 2.  

The diagnosis included gunshot fragment from a hand grenade 
in the medial aspect, middle third of the left leg, causing 
some cramping after walking a long distance; stabilized 
however.  The examiner reported that X-rays of the left leg 
were to be done later in the day, however, there is no report 
of these X-rays of record.

Criteria

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1998).  

The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 
4.10 (1998).  This evaluation includes consideration of 
functional disability due to pain under the provisions of 
38 C.F.R. § 4.40.  Additionally, functional impairment due to 
pain, weakness, and painful motion must also be considered.  
38 C.F.R. § 4.40, 4.45(1998); DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  

Separate diagnostic codes identify the various disabilities.  
In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

These regulations include 38 C.F.R. §§ 4.1, 4.2 (1998), which 
require the evaluation of the complete medical history of the 
claimant's condition.  These regulations operate to protect 
claimants against adverse decisions based on a single, 
incomplete, or inaccurate report, and to enable the VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath, 1 Vet. App. 
at 593-94.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, See 38 C.F.R. §§ 4.2, 4.41 (1998), the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The evaluation of the same disability under various diagnoses 
is to be avoided.  Both the use of manifestations not 
resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (1998).  

The United States Court of Appeals for Veterans Claims 
(Court) has emphasized that all disabilities, including those 
arising out of a single disease entity, are to be rated 
separately as long as the symptomatology is not duplicative 
or overlapping.  Esteban v. Brown, 6 Vet. App. 259 (1994); 38 
C.F.R. § 4.25 (1998). 

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (1998).

When a question arises as to which of two evaluations shall 
be assigned, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  

In considering the residuals of injury, it is essential to 
trace the medical-industrial history of the disabled person 
from the original injury, considering the nature of the 
injury and the attendant circumstances, and the requirements 
for, and the effect of, treatment over past periods, and the 
course of the recovery to date.  38 C.F.R. § 4.41 (1998).


The veteran is service-connected for residuals of a shrapnel 
wound to the left lower leg with retained metallic fragment 
and scar.  This disability is currently evaluated as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1998), which provides for evaluations based on scars 
which cause limitation of function of the part affected, in 
this case the left lower leg.  

A 10 percent evaluation is warranted for scars that are 
superficial and poorly nourished with repeated ulceration.  
38 C.F.R. § 4.118, Diagnostic Code 7803 (1998).  A 10 percent 
evaluation is also warranted for superficial and tender scars 
that are painful on objective demonstration.  38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (1998).  

Where a gunshot wound involves the musculature, residuals of 
such wounds are evaluated in accordance with the principles 
and criteria set forth in 38 C.F.R. §§ 4.55, 4.56, and 4.73, 
Diagnostic Codes 5301 to 5329. 

The veteran's service-connected shrapnel wound to the left 
lower leg involved injury to Muscle Group XI, the posterior 
and lateral crural muscles and muscles of the calf, to 
include the triceps surae (gastrocnemius and soleus), 
tibialis posterior, peroneus longus, peroneus brevis, flexor 
hallucis longus, flexor digitorum longus, popliteus, and 
plantaris.  The functions of these muscles is propulsion, 
plantar flexion of the foot, stabilization of arch, flexion 
of toes, and flexion of knee.  The function of the triceps 
surae (gastrocnemius and soleus) is propulsion and plantar 
flexion of the foot.  

Under 38 C.F.R. § 4.73, Diagnostic Code 5311, a zero percent 
evaluation is assigned for slight disability of muscle group 
XI; a 10 percent evaluation is warranted for a moderate 
disability of Muscle Group XI; a 20 percent evaluation will 
be assigned for moderately severe injury of Muscle Group XI; 
and a 30 percent evaluation is warranted for a severe 
disability of Muscle Group XI.  

Also applicable to evaluation of the veteran's disability are 
38 C.F.R. §§ 4.47 to 4.54 and 4.72 (as in effect prior to 
July 3, 1997) and 38 C.F.R. §§ 4.40, 4.45 (1998).  These 
provisions are pertinent to the effects of missile and muscle 
injuries and set out principle factors and symptoms such as 
weakness, undue fatigue, pain, incoordination, muscular 
fusing or scarring, and joint involvement.  

The Board notes that the Rating Schedule has been revised 
with respect to the ratings applicable to muscle injuries, 
effective July 3, 1997, during the pendency of the veteran's 
appeal.  62 Fed.Reg. No. 106, 30235-30240 (June 3, 1997) 
(codified at 38 C.F.R. §§ 4.55-4.73 Diagnostic Codes 5301-
5329; 38 C.F.R. §§ 4.47-4.54, 4.72 were removed and 
reserved).  The defined purpose of these changes was to 
incorporate updates in medical terminology, advances in 
medical science, and to clarify ambiguous criteria.  The 
comments clarify that the changes were not intended to be 
substantive.  See 62 Fed.Reg. No. 106, 30235-30237.  

The Board notes that the ratings assigned to the different 
disability levels; i.e. severe, moderately severe, moderate, 
and slight, did not change.  The definitions of those terms 
changed as did the principles of combining evaluations for 
such injuries under 38 C.F.R. §§ 4.55 and 4.56.  The Board 
finds that no substantive changes were made to the relevant 
provisions of 38 C.F.R. § 4.56 or to Diagnostic Code 5311.

Under the former provisions of 38 C.F.R. § 4.55(a) in effect 
prior to July 3, 1997, muscle injuries in the same anatomical 
region, i.e., shoulder girdle and arm, will not be combined, 
but instead, the rating for the major group will be elevated 
from moderate to moderately severe, or from moderately severe 
to severe, according to the severity of the aggregate 
impairment of function of the extremity.  38 C.F.R. § 4.55 
(as in effect prior to July 3, 1997).

38 C.F.R. § 4.55(a), as in effect since July 3, 1997, 
provides that a muscle injury rating will not be combined 
with a peripheral nerve paralysis rating of the same body 
part, unless the injuries affect entirely different 
functions.  

38 C.F.R. § 4.55(c) states that there will be no rating 
assigned for muscle groups which act upon an ankylosed joint.  
However, there is an exception in the case of an ankylosed 
knee, if muscle group XIII is disabled, it will be rated, but 
at the next lower level than that which would otherwise be 
assigned; and in the case of an ankylosed shoulder, if muscle 
groups I and II are severely disabled, the evaluation of the 
shoulder joint under Diagnostic Code 5200 will be elevated to 
the level for unfavorable ankylosis, if not already assigned, 
but the muscle groups themselves will not be rated.  

Under 38 C.F.R. § 4.55(d), the combined evaluation of muscle 
groups acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that joint, 
except in the case of Muscle Groups I and II acting upon the 
shoulder.  38 C.F.R. § 4.55 (1998).  For compensable muscle 
group injuries which are in the same anatomical region but do 
not act on the same joint, the evaluation for the most 
severely injured muscle group will be increased by one level 
and used as the combined evaluation for the affected muscle 
groups.  Id.  For muscle group injuries in different 
anatomical regions which do not act upon ankylosed joints, 
each muscle group injury shall be separately rated and the 
ratings combined under the provisions of 38 C.F.R. § 4.25.  
Id.  

38 C.F.R. § 4.56 currently provides as follows: (a) an open 
comminuted fracture with muscle or tendon damage will be 
rated as a severe injury of the muscle group involved unless, 
for locations such as in the wrist or over the tibia, 
evidence establishes that the muscle damage is minimal; (b) a 
through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged; (c) for VA rating purposes, the cardinal 
signs and symptoms of  muscle disability are loss of power, 
weakness, lowered threshold of fatigue, fatigue-pain, 
impairment of coordination and uncertainty of movement; (d) 
under diagnostic codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe as follows: 




A slight muscle disability is a type of injury from a simple 
wound of muscle without debridement or infection.  38 C.F.R. 
§ 4.56(d)(1).  History and complaints include service 
department record of superficial wound with brief treatment 
and return to duty; healing with good functional results; no 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of 38 C.F.R. § 4.56.  Id.  Objective findings 
include minimal scar; no evidence of fascial defect, atrophy, 
or impaired tonus; no impairment of function or metallic 
fragments retained in muscle tissue.  Id.

38 C.F.R. § 4.56(d)(2) provides that moderate muscle 
disability is a type of injury from a through and through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History and complaints include service department 
record or other evidence of inservice treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56(c), particularly lowered threshold of 
fatigue after average use, affecting the particular functions 
controlled by the injured muscles.  Objective findings 
include entrance and (if present) exit scars, small or 
linear, indicating short track of missile through muscle 
tissue; some loss of deep fascia or muscle substance or 
impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side.  

38 C.F.R. § 4.56(d)(3) states that moderately severe muscle 
disability is the type of injury from a through and through 
or deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History and complaints include service department 
record or other evidence showing hospitalization for a 
prolonged period for treatment of wound; record of consistent 
complaint of cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c); and, if present, evidence 
of inability to keep up with work requirements.  

Objective findings include entrance and (if present) exit 
scars indicating track of missile through one or more muscle 
groups; indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with sound side; tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment.  

38 C.F.R. § 4.56(d)(4) provides that severe muscle disability 
is the type of injury resulting from a through and through or 
deep penetrating wound due to high-velocity missile, or large 
or multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
intermuscular binding and scarring.  History and complaints 
include service department record or other evidence showing 
hospitalization for a prolonged period for treatment of 
wound; record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in 38 C.F.R. 
§ 4.56(c), worse than those shown for moderately severe 
muscle injuries, and, if present, evidence of inability to 
keep up with work requirements.  Objective findings include 
ragged, depressed, and adherent scars indicating wide damage 
to muscle groups in missile track; palpation shows loss of 
deep fascia or muscle substance, or soft flabby muscles in 
wound area; muscles swell and harden abnormally in 
contraction; and tests of strength, endurance, or coordinated 
movements compared with the corresponding muscles of the 
uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (1) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; (2) adhesion of scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; (3) diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; (4) visible or 
measurable atrophy; (5) adaptive contraction of an opposing 
group of muscles; (6) atrophy of muscle groups not in the 
track of the missile, particularly of the trapezius and 
serratus in wounds of the shoulder girdle; (7) induration or 
atrophy of an entire muscle following simple piercing by a 
projectile.  38 C.F.R. § 4.56(d)(4).  

As the Board finds that no substantive changes have been made 
to the relevant provisions of 38 C.F.R. § 4.56, the version 
of this regulation which is effective prior to July 3, 1997, 
need not be reported herein.  

The Court has held that when regulations concerning rating 
disabilities undergo a substantive change during the course 
of an appeal, the veteran is entitled to resolution of his 
claim under the criteria which are to his advantage.  Karnas 
v. Derwinski, 1 Vet. App. 308, 312 (1991).  However, as 
stated, no relevant substantive changes were made to 
38 C.F.R. § 4.56.  Moreover, a review of the new regulations 
indicates that no substantive change was made to Diagnostic 
Code 5311; the ratings assigned to the different disability 
levels; i.e. severe, moderately severe, moderate, and slight, 
did not change.  No other changes relevant to the present 
appeal are reflected by the new regulations.  62 FR 30235-
30240, June 3, 1997.  The Board concludes that no substantive 
changes were made to the relevant provisions of 38 C.F.R. 
§ 4.56 or to Diagnostic Code 5311.

The veteran filed his claim for an increased evaluation for 
his service-connected residuals of a shrapnel wound to the 
left lower leg in May 1997, prior to the effective date of 
the new muscle injury criteria.  The statement of the case 
includes only the criteria as in effect from July 3, 1997.  
It is unclear whether the RO considered the muscle injury 
criteria effective prior to July 3, 1997, and it appears that 
the veteran was not provided a copy of the old criteria.  
However, as the rating criteria and other regulations 
applicable to this case have not undergone a substantive 
change, the Board finds that the veteran will not be 
prejudiced by the Board's action in applying the old 
regulations in the first instance.  See Bernard v. Brown, 4 
Vet. App. 384, 393-94 (1993); VAOPGCPREC 11-97; VAOPGCPREC 
16-92. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after consideration of all of the evidence and material 
of record in a case before VA, there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 
1991); 38 C.F.R. §§ 3.102, 4.3 (1998).

Analysis

The Board finds that the veteran's claim for an evaluation in 
excess of 10 percent for the service-connected residuals of a 
shrapnel wound to the left lower leg with retained metallic 
fragment and scar is well grounded in accordance with 38 
U.S.C.A. § 5107(a).  A well-grounded claim is a plausible 
claim which is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  In general an allegation of an increased disability 
is sufficient to establish a well-grounded claim seeking an 
increased rating.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Board is also satisfied that all relevant facts 
have been properly developed, and that no further assistance 
to the veteran is required in order to satisfy VA's duty to 
assist him mandated by 38 U.S.C.A. § 5107(a).

The RO has evaluated the veteran's residuals of shrapnel 
wound to the left leg with retained fragment and scar as 10 
percent disabling under 38 C.F.R. § 4.118, Diagnostic Code 
7805.  However, for the reasons stated below, the Board 
believes that the veteran's residuals of shrapnel wound to 
the left lower leg with retained metallic fragment and scar 
are more appropriately rated under 38 C.F.R. § 4.73, 
Diagnostic Code 5311, for injury to Muscle Group XI.  

38 C.F.R. § 4.118, Diagnostic Code 7805 provides for 
evaluation of scars that limit the function of the part 
affected.  However, the Board finds that there is no evidence 
that the veteran's well-healed one centimeter left calf scar 
is productive of limited function of the left leg.  There is 
also no evidence that the scar from the inservice shrapnel 
wound is poorly nourished with repeated ulceration.  

As such, the Board finds that a compensable evaluation is not 
warranted under 38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7805.  As such, neither an increased nor separate evaluation 
is warranted under these Diagnostic Codes.  See 38 C.F.R. 
§ 4.14, Esteban. 

Additionally, the record does not show that this scar is 
tender and painful on objective demonstration.  The April 
1998 examiner reported that the scar was well-healed and that 
there was no tenderness to palpation over the area of the 
retained fragment.  Although the April 1998 examiner reported 
that the scar was at the middle third of the medial aspect of 
the left knee, all other evidence shows that the scar is 
actually on the left calf.  The April 1998 examiner noted 
that the fragment area was somewhat tender if pressed very 
hard in the right location.  

The Board notes that the "somewhat tender" finding was not 
attributed to the scar as opposed to the retained metallic 
fragment and that, even if it was, a finding that the area 
was somewhat tender when pressed very hard does not meet the 
criteria of being tender and painful on objective 
demonstration, particularly in light of the examiner's 
statement that the area had no tenderness to palpation.  
Therefore, the Board finds that the left lower leg shrapnel 
wound scar does not warrant a compensable rating under 
38 C.F.R. § 4.118, Diagnostic Code 7804.  As such, neither an 
increased nor a separate evaluation is warranted for the left 
calf scar.  See 38 C.F.R. §§ 4.14, 4.118, Diagnostic Code 
7804, Esteban. 

The preponderance of the evidence shows that the left lower 
leg shrapnel wound scar is not currently, and has never been, 
poorly nourished with repeated ulceration, tender and painful 
on objective demonstration, or productive of limitation of 
function of the part affected.  The evidence reveals that the 
service-connected residuals of shrapnel wound to the left 
lower leg resulted in injury to Muscle Group XI.  
Accordingly, the Board finds that the service-connected 
residuals of a shrapnel wound to the left lower leg with 
retained metallic fragment and scar are more appropriately 
rated under 38 C.F.R. § 4.73, Diagnostic Code 5311, for 
injury to Muscle Group XI. 


The evidence shows that the veteran has a one centimeter 
entrance scar at the middle of the left medial calf; that the 
shrapnel penetrated the muscle of his leg; and that there is 
no tenderness to palpation over the area of the fragment, but 
it was somewhat tender when pressed very hard in the right 
location.  The veteran currently complains of discomfort, 
constant soreness, pain, and occasional cramps at the left 
lower leg, medial aspect of the gastrocnemius muscle.  X-rays 
show a metallic fragment in the soft tissue of the left 
posterior mid-calf without bone abnormality.  

May 1997 X-rays also showed a more anterior opacity seen on 
lateral view which may have been artifactual as it was not 
identified on the frontal view.  This anterior opacity was 
not shown on March 1965 or April 1997 X-rays.  The Board 
notes that the April 1998 VA examiner noted that left leg X-
rays would be obtained and that the record includes no such 
X-ray reports.  However, the claims file includes left leg X-
rays dated in March 1965, and April and May 1997 and the 
Board finds that these are adequate for rating purposes. 

However, there is no evidence of debridement, prolonged 
infection, sloughing of soft parts, or intermuscular 
scarring.  There is no evidence of hospitalization for a 
prolonged period for treatment of the wound, in fact the 
veteran has reported and the evidence shows that he was not 
hospitalized at all.  He has stated that he was able to 
continue walking after incurring the shrapnel wound, that he 
initially sought treatment from a medic two to three days 
after the injury, that the medics told him that as long as he 
could walk he was okay, and that he was given some band aids 
and told that he could continue with his work.  His DD 214 
shows that he was wounded in action in Korea on November 30, 
1950.  However, the service medical records include no 
evidence of treatment for a shrapnel wound and the September 
1952 discharge examination report reveals that clinical 
evaluation of the lower extremities was normal.

The record includes no evidence of inability to keep up with 
work requirements due to the service-connected residuals of a 
shrapnel wound to the lower left leg.  Additionally, there is 
no evidence of loss of deep fascia, muscle substance, or 
normal firm resistance of muscles or objective evidence of 
impairment of strength or endurance.  The March 1965 VA 
examiner reported that there was no loss of muscle tissue, no 
limitation of motion of the lower extremity, and normal 
neurological examination.  An April 1995 outpatient treatment 
record shows that range of motion of the extremities was 
intact.  

The May 1997 general surgery clinic treatment provider 
reported that the left lower extremity had no obvious 
abnormalities, good digital pulses, minimal tenderness, and 
no palpable masses or foreign debris.  Later in May 1997, a 
treatment provider reported that there was no swelling or 
redness of the left calf.  The April 1998 VA examiner 
reported that there was no tenderness to palpation over the 
area where the fragment was, but that it was somewhat tender 
when pressed very hard in the right location.  

The April 1998 VA examiner's diagnosis included gunshot 
fragment from a hand grenade in the medial aspect, middle 
third of the left leg, causing some cramping after walking a 
long distance; stabilized however.  The Board finds that, as 
the veteran has reported that he can walk up to a mile 
without difficulty and that he has some calf cramps after 
walking a mile, any impairment of endurance is adequately 
compensated by the current 10 percent evaluation.  

The treatment records show that the veteran has complained of 
left lower extremity discomfort, occasional cramping, pain, 
and constant soreness.  However, at the April 1998 VA 
examination he reported that he was currently able to walk up 
to a mile without difficulty; that he got some cramps in his 
left calf after walking a mile; and that he had some cramps 
at night which were relieved by getting up and walking 
around.  He stated that he felt that the cramps in his leg 
had stabilized except that he had a few more now after 
walking a long distance.  

The current residuals of the shrapnel wound are a well-healed 
one centimeter scar on the left lower leg, a retained 
metallic fragment in the tissues of the posterior mid calf, 
no tenderness to palpation over the area of the retained 
metallic fragment except when pressed very hard in the right 
location which causes it to be "somewhat tender," and 
complaints of some cramps in the aspect of the gastrocnemius 
muscle when he walks long distances and at night.  

However, there is no evidence of complaints or competent 
medical findings of loss of power, weakness, impairment of 
coordination, or uncertainty of movement.  The veteran has 
reported that he can currently walk up to a mile without 
difficulty and that he felt that the cramps in his legs had 
stabilized except that he had a few more now after walking a 
long distance.  In April 1995 he had intact range of motion 
of the extremities, a May 1997 treatment provider reported 
that the left lower extremity had no obvious abnormalities 
and minimal tenderness, and another May 1997 treatment 
provider reported that there was no swelling or redness of 
the left calf.  

Therefore, with respect to evidence of the cardinal signs and 
symptoms delineated in 38 C.F.R. § 4.56(c), there is no 
objective evidence of loss of power, weakness, impairment of 
coordination, or uncertainty of movement.  The veteran has 
complained of left lower leg discomfort, pain, soreness, and 
cramping which could constitute lowered threshold of fatigue 
and fatigue-pain.  However, as he is able to walk up to a 
mile without difficulty, the Board finds that this is 
adequately contemplated in the 10 percent evaluation for 
moderate muscle disability the criteria of which include 
consistent complaint of one or more of the cardinal signs and 
symptoms of 38 C.F.R. § 4.56(c).  

Based on the aforementioned the Board finds that the evidence 
does not support a finding that there is moderately severe or 
severe muscle injury under 38 C.F.R. § 4.56(d)(3).  See 
38 C.F.R. § 4.56(d)(3), (4).  An evaluation in excess of 10 
percent for muscle injury to Muscle Group XI requires a 
moderately severe or severe muscle disability.  38 C.F.R. 
§ 4.73, Diagnostic Code 5311.  

As the criteria for an increased evaluation have not been 
met, an evaluation in excess of 10 percent under 38 C.F.R. 
§ 4.73, Diagnostic Code 5311, is not warranted.  In fact, 
there is no evidence of debridement or prolonged infection, 
inservice treatment for the shrapnel wound, loss of deep 
fascia or muscle substance, impairment of muscle tonus, or 
loss of power.  The Board finds that, even with consideration 
of pain and functional impairment which appears to be 
relatively minor as he can walk up to a mile without 
difficulty and a May 1997 treatment provider described the 
tenderness as minimal, a 10 percent evaluation for moderate 
impairment of Muscle Group XI is more than generous.  See 
38 C.F.R. §§ 4.56(d)(2), 4.73, Diagnostic Code 5311.  
Therefore, the evidence is preponderantly against an 
evaluation in excess of 10 percent under 38 C.F.R. § 4.73, 
Diagnostic Code 5311.  

The Board notes that the May and August 1989 treatment 
records show that the veteran now has a plantar calcaneal 
spur with associated left heel pain.  However, there is no 
competent evidence which relates this to the service-
connected residuals of a shrapnel wound to the left lower leg 
with retained metallic fragment and scar.  Additionally, the 
veteran has not asserted that this is associated with the 
service-connected residuals of the shrapnel wound.  It is 
noted that, prior to his May 1997 claim, although he had 
reported that the shrapnel wound injury was to his left 
leg/calf, he also reported that the injury was to his left 
ankle.  

The DD 214, Report of Separation from the Armed Forces of the 
United States, states that he received a left ankle wound in 
combat in Korea in November 1950.  However, the competent 
medical evidence clearly shows that the injury was to the 
left calf not the ankle or calcaneus and that the current 
residuals, including the scar, foreign body, and complaints 
of cramping and pain all involve the left calf.  Therefore, 
as the use of manifestations not resulting from the service-
connected disease or injury in establishing the service-
connected evaluation is prohibited, disability attributable 
to the left plantar calcaneal spur may not be considered.  
See 38 C.F.R. § 4.14.  

The Board notes that the record includes no evidence of 
findings or complaints of left leg limitation of motion or 
impairment of the left knee, tibia, or fibula attributable to 
the service-incurred shrapnel wound.  All X-rays have shown 
that the shrapnel wound injury included no bone involvement.  
As such, an increased evaluation is not warranted under 
38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262 (1998).  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the veteran's claim for an evaluation 
in excess of 10 percent for his 
service-connected residuals of a shrapnel wound to the left 
lower leg with retained metallic fragment and scar.  


ORDER

Entitlement to an increased evaluation for residuals of a 
shrapnel wound to the left lower leg is denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

 

